Exhibit 10.3

 



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective as
of August 4, 2014 by and between SpendSmart Networks, Inc. f/k/a The SpendSmart
Payments Company, a Delaware corporation (the “Company”) and Alex Minicucci (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into an employment agreement
effective February 11, 2014 (the “Employment Agreement”) pursuant to which the
Executive was employed by the Company upon the terms and conditions contained
therein; and

 

WHEREAS, the parties desire to amend certain provisions of the Employment
Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties agree with the others as follows:

 

1.                  Section 3(a) of the Employment Agreement is hereby deleted
in its entirety and replaced with the following:

 

“3. Compensation.

 

a.                   Base Salary. The Company shall pay the Executive during the
Term a salary at a minimum rate of Four Hundred Fifty Thousand Dollars
($450,000) per annum (the “Base Salary”), in accordance with the customary
payroll practices of the Company. The Company shall be entitled to withhold from
any payments any amount of tax withholding it determines to be required by law.”

 

2.                  Except as herein amended, the Employment Agreement shall
remain in full force and effect.

 

3.                  This Amendment may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument. In
the event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

SPENDSMART NETWORKS, INC. EXECUTIVE     By: /s/ Bill Hernandez By: /s/ Alex
Minicucci Name: Bill Hernandez Name: Alex Minicucci Title: President  

 



 

 

 

 

